United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4115
                                   ___________

Jose Rafael Tineo, Suing as Jose Tineo, *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Federal Bureau of Prisons; Mayo         * District of Minnesota.
Hospital, Rochester, MN,                *
                                        *       [UNPUBLISHED]
             Appellees.                 *
                                  ___________

                             Submitted: October 5, 2006
                                Filed: October 11, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.


      Federal inmate Jose Tineo appeals the district court’s1 preservice dismissal of
his complaint alleging medical malpractice and a violation of the Eighth Amendment.
Having conducted de novo review of the dismissal, we agree with the district court’s
decision to dismiss the case, and we reject Tineo’s arguments for reversal. See



      1
      Honorable Ann D. Montgomery, United States District Judge for the District
of Minnesota.
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (standard of
review). Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                     -2-